DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the primary route” and “the secondary route” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 requires “obtaining, by means of said computational device, a new cheaper route for said selected user, using said new topology and the costs of each link.” However, there is no adequate description as to how a new cheaper route is obtained. The “new cheaper route” is a relative term comparing it to the old route. According to Claim 1, each link has a cost, wherein the cost is defined as “the sum of the traffic loads of the primary routes using said link and the traffic loads of the secondary routes using the said link.” Now, the claim limitation only provides two routes, the primary route and the secondary route. Consequently, the “new cheaper route” must be cheaper compared to the primary route. However, if the cost of a link is the sum of the traffic loads of the primary routes using said link and the traffic loads of the secondary routes using the said link, the new route must have higher cost than the original primary route because the primary route only carries the traffic loads of the primary routes. That is, if the traffic load of the original primary route is rerouted through the new route which carries its own traffic demand, the combined traffic must be higher not lower. Thus, the description fails to describe how the new cheaper route is calculated.

	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claims 2-8 are rejected for being dependent on the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the traffic loads of the primary route" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Also, Claim 1 recites the limitation “the traffic loads of the secondary route” in line 31. There is insufficient antecedent basis for this limitation in the claim.
	The dependent claims 2-8 are rejected for being dependent on the rejected claim 1.
Claim 1 requires “said cost being defined as the sum of the traffic loads of the primary routes using said link and the traffic loads of the secondary routes using said link.” It is unclear which link is being referred to by “said link.” That is, it is unclear whether the applicant is referring to the one of the links in failed state or one of the links in said new topology.
	The dependent claims 2-8 are rejected for being dependent on the rejected claim 1.
Claim 1 requires “obtaining, by means of said computational device, a new cheaper route for said selected user, using said new topology and the costs of each link.” It is unclear what the applicant means by the “new cheaper route.”  This is a relative term which presupposes the old and more expensive route. Now, the claim limitation only provides two routes, the primary route and the secondary route. Consequently, the “new cheaper route” must be cheaper compared to the primary route. However, if the cost of a link is “the sum of the traffic loads of the primary routes using said link and the traffic loads of the secondary routes using the said link” as defined by Claim 1, the new route must have higher cost than the original primary route because the primary route only carries the traffic loads of the primary routes. That is, if the traffic load of the original primary route is rerouted through the new route which carries its own traffic demand, the combined traffic must be higher not lower. Thus, it is unclear what the applicant means by the “new cheaper route.”
	The dependent claims 2-8 are rejected for being dependent on the rejected claim 1.
Claim 4 requires “said links capacity is obtained by the execution of the method described in the article ‘Blocking Evaluation and Wavelength Dimensioning of Dynamic WDM Networks without 
Claim 7 requires “said links capacity is obtained by the execution of the method described in the article ‘Blocking Evaluation and Wavelength Dimensioning of Dynamic WDM Networks without Wavelength Conversion’ published by Jara et.al., in Journal of Optical Communications and Networking, vol. 9, no. 8, pp. 625-634, 2017.” It is unclear whether the applicant is trying to incorporate a reference in this claim. Furthermore, what is the method described in the article? After applying the broadest reasonable interpretation to this claim, the metes and bounds of the claimed invention are not clear and cannot be determined. According to MPEP, if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636